Citation Nr: 1511156	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran attended an informal Decision Review Officer (DRO) conference in October 2010.  He testified before the undersigned in July 2014.  A copy of the transcript is of record. 

With respect to the Veteran's claim, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for a left ankle disability, the Board has recharacterized and broadened the issue into a claim for a left foot disability.  See Id.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  In a rating decision issued in February 2008, the RO denied a service connection claim for a left ankle disability essentially on the finding that the medical evidence demonstrated that it preexisted service and was not aggravated by service; although the Veteran initiated an appeal with the February 2008 rating decision, an appeal was not perfected. 

2.  The evidence received since the February 2008 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left foot disability.

3.  A left ankle/foot disability preexisted service. 

4.  The evidence demonstrates that the Veteran's preexisting left foot disability was aggravated by active service.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied a service connection claim for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the February 2008 rating decision that denied a service connection claim for a left ankle disability and that service connection claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A preexisting left foot disability was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A February 2008 rating decision denied a service connection claim for a left ankle disability essentially on the finding that the medical evidence demonstrated that it preexisted service and was not aggravated by service.  Although the Veteran initiated an appeal with this decision, he did not file a substantive appeal. Therefore, this prior decision became final.  The Veteran subsequently filed a claim to reopen; the RO denied his claim in a March 2010 rating decision.  The Veteran appealed.

The evidence received since the February 2008 rating decision includes lay statements and testimony from the Veteran.  Significantly, the Veteran testified that his left ankle claim should have been broadened to encompass his left foot and that the evidence shows that his pre-service injury was aggravated by service.  A November 2010 VA examiner opined that the Veteran's duties as an apprentice seaman could have aggravated the preexisting left ankle (foot) condition.  The November 2010 VA examiner's opinion is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

The Veteran seeks service connection for a left foot disability.  The Veteran's April 1965 enlistment examination report reflects a normal foot examination.  Because the Veteran's feet were evaluated as normal at service entrance in April 1965, the presumption of sound condition at service entrance attaches to his left foot.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's left foot disability clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003).  

As to the 'preexistence prong,' the record includes a November 2010 VA examiner's conclusion that, following a review of the Veteran's claims file, that the Veteran's subtalar joint of the left foot has post-traumatic arthrosis from a preenlistment injury/condition.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  

The Board additionally notes a December 1965 Medical Board finding that the Veteran's arthritis of the left subtalar joint existed prior to service (EPTS) and was "not aggravated by service."  The Veteran chose not to dispute the Medical Board's findings in service, providing some factual evidence against his own current claim.  

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's left foot disability existed prior to his service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

With regard to the 'aggravation prong', the November 2010 VA examiner noted that the Veteran's duties as an apprentice seaman could have aggravated the preexisting left ankle (foot) disability.  He indicated that the Veteran's left ankle is totally normal and it is the subtalar joint of the left foot that has post-traumatic arthrosis from the preenlistment injury/condition.

Of further significance are the service treatment records which reflect repeated medical care for the Veteran's left foot and, thus, support the November 2010 VA examiner's conclusions.  Additionally, post-service medical reports illustrate continued medical care for his left foot.   

Given that the Veteran's preexisting left foot disorder was determined by a VA examiner to have been aggravated in service, and no medical evidence refutes this opinion, the Board finds entitlement to service connection for a left foot disability is warranted. 

ORDER

The claim for service connection for a left foot disability is reopened.

Service connection for a left foot disability is granted. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


